

EXHIBIT 10.1




EMPLOYMENT AGREEMENT


[David Lopez]


THIS AGREEMENT is made and entered into as of the 10th day of June 2008, (the
“Execution Date”), by and between Shuffle Master, Inc., a Minnesota corporation
(the “Company”), and David Lopez (the “Employee”), a resident of the State of
Nevada.


RECITALS:


A.           The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing card shufflers and its proprietary
table games (both live and electronic) (the “Business”), throughout the world.


B.           Company and Employee want to create an at-will employment
relationship that protects the Company with appropriate confidentiality and
non-compete covenants, and compensates and rewards the Employee for performing
his obligations for the full term of this contract or such shorter term, as may
be determined in accordance with the terms and conditions of this Agreement.


C.           The Company and Employee desire that Employee be employed by the
Company on the terms and conditions of this Agreement.


AGREEMENT


In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:


1.           Employment.  The Company hereby employs Employee as its President –
Shuffle Master Americas reporting to the President of the Company or his
designee.  Employee shall perform the normal duties of that position.  Subject
to the other terms and conditions hereof, Employee’s employment under this
Agreement with the Company is for an initial term of three years and six months
(the “Term”), beginning May 1, 2008 (the “Commencement Date”), through October
31, 2011.


2.           Salary, Bonus and Benefits.


a.  
From the Commencement Date and if employed through October 31, 2008, Employee
shall be paid an annual base salary of no less than Two Hundred Sixty Thousand
Dollars ($260,000.00), paid in the same intervals as other employees of the
Company; and if employed through October 31, 2008, Employee will also be
eligible to receive an executive bonus in accordance with the terms and
conditions of the executive bonus program authorized by the Board of Directors
of the Company (the “Board”) for other senior management executives of the
Company for fiscal year 2008, which, for fiscal year 2008, shall have a target
bonus of no less than 50% of Employee’s base salary.


 
1

--------------------------------------------------------------------------------

 



b.  
For any subsequent year after Fiscal Year 2008, Employee will receive an annual
base salary of no less than his annual base salary for the immediately prior
year of this Agreement, as adjusted upward by the Company, and will also be
eligible to participate in an executive bonus program and/or in an individual
performance bonus program as authorized by the Board for said period.



c.  
Stock option, restricted shares or other equity grants (“Equity”), if any, will
be at the sole discretion of the Board.



d.  
Except as modified herein, any Equity issued at any time to Employee shall vest
in accordance with the terms and conditions set forth in the applicable grant by
the Board and, as otherwise may be applicable, with any relevant terms and
conditions of Shuffle Master, Inc.’s 2004 Equity Incentive Plan (the “Plan”) or
any subsequent plan, except as modified by the terms and conditions of the
applicable grant by the Board.



e.  
During the Term, the Company agrees to provide Employee with the same benefits
it provides all of the other senior vice-president-level employees of the
Company.  Employee will not, however, be eligible to participate in the
Company’s non-executive bonus program.



f.  
Except as otherwise set forth herein, Employee’s salary is set in the
expectation that Employee’s full professional time during the Term will be
devoted to Employee’s duties hereunder.



g.  
During Employee’s employment with the Company, the Company will promptly pay or
reimburse Employee for reasonable travel and other expenses incurred by Employee
in the furtherance of or in connection with the performance of Employee’s
duties.  Such reimbursement will be in accordance with Company policies in
existence from time to time.



3.           Outside Services or Consulting.  Except as otherwise set forth
herein, Employee, during the Term, shall devote Employee’s full professional
time and best professional efforts to the Company.  Employee may render other
professional or consulting services to other persons or businesses from time to
time during the Term, only if Employee meets all of the following requirements:


a.  
The services do not interfere in any manner with the Employee’s ability to
fulfill all of his duties and obligations to the Company.



b.  
The services are not rendered to any business which may compete with the Company
in any area of the Business or do not otherwise violate paragraph 4 hereof.



c.  
The services do not relate to any products or services, which form part of the
Business.



d.  
Employee informs and obtains the prior consent of the Chief Executive Officer of
the Company.


 
2

--------------------------------------------------------------------------------

 



4.           Non-competition.  In consideration of the provisions of this
Agreement, Employee hereby agrees that he shall not, during the Term and for a
period (the “Non-Compete Period”) of twenty-four (24) months thereafter:


a.  
Directly or indirectly own, manage, operate, participate in, consult with or
work for any business, which is engaged in the Business anywhere in the
world.  Notwithstanding the foregoing, it is understood and agreed that Employee
may hold up to one percent (1%) of the shares of any publicly traded company.



b.  
Either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or
divert any of the employees, independent contractors, or agents of the Company
(or its affiliates or successors) to work for or represent any competitor of the
Company (or its affiliates or successors), or to call upon, on behalf of a
competitor of or to the Business, any of the customers of the Company (or its
affiliates or successors).



c.  
Directly or indirectly provide any services to any person, company or entity,
which is engaged in the Business anywhere in the world.



5.           Confidentiality; Inventions.


a.  
Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the Company, whether or not during usual work
hours.  Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee’s right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company.  Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee’s employment with the Company, such documents as the
Company shall deem necessary or desirable to obtain such letters patent, utility
models, inventor’s certificates, copyrights, trademarks or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect, and to vest title thereto in the Company, its
successors, assigns, or nominees.



b.  
“Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.



c.  
Employee understands that all copyrightable work that Employee may create while
employed by the Company is a “work made for hire,” and that the Company is the
owner of the copyright therein.  Employee hereby assigns all right, title and
interest to the copyright therein to the Company.


 
3

--------------------------------------------------------------------------------

 



d.  
Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.



e.  
Employee will not publish or otherwise disclose, either during or after
Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services.  Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company.  Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the
foregoing.  Notwithstanding the foregoing, Employee shall have the right, as
reasonably necessary, to retain copies of this Agreement, any employee stock
option and restricted stock agreements, any other documents, information or
materials related to Employee’s compensation or benefits from the Company (in
order to confidentially review such items with Employee’s professional advisors
or immediate family members), and any other documents which relate to Employee’s
duties or obligations (fiduciary, ethical or otherwise) to the Board or the
shareholders.  In addition, and subject to the provisions of paragraph 24
hereof, nothing in this paragraph 5(e) or in paragraph 5(f) below shall be
construed to prevent or preclude Employee from responding to legal process or
testifying truthfully.



f.  
With respect to any confidential information, Employee understands that
Employee’s employment with the Company creates a relationship of trust and
confidence between Employee and the Company.  Employee understands that Employee
may encounter information in the performance of Employee’s duties that is
confidential to the Company or its customers.  For the Term hereof, and until
the information falls into the public domain, Employee agrees to maintain in
confidence all information pertaining to the Business or the Company to which
Employee has access including, but not limited to, information relating to the
Company’s products, inventions, trade secrets, know how, systems, formulas,
processes, compositions, customer information and lists, research projects, data
processing and computer software techniques, programs and systems, costs, sales
volume or strategy, pricing, profitability, plans, marketing strategy, expansion
or acquisition or divestiture plans or strategy and information of similar
nature received from others with whom the Company does business.  Employee
agrees not to use, communicate or disclose or authorize any other person to use,
communicate or disclose such information orally, in writing, or by publication,
either during Employee’s employment with the Company or thereafter except as
expressly authorized in writing by the Company unless and until such information
becomes generally known in the relevant trade to which it relates without fault
on Employee’s part, or as required by law.  Subject to the foregoing, Employee
shall have the rights set forth in the final two grammatical sentences of
paragraph 5(e) above.  Confidential information shall not include any
information in the public domain or otherwise generally available to the public.


 
4

--------------------------------------------------------------------------------

 



6.           Termination Without Just Cause or Non-Extension by Company.


a.  
Employee’s employment by the Company is “at will;” therefore, subject to the
terms and conditions hereof, the Company may terminate Employee’s full-time
employment at any time either with or without just cause.  In the event of any
termination of Employee’s full-time employment with the Company without just
cause (including a termination without just cause that qualifies as a “Company
Termination Without Just Cause”, as defined in paragraph 6(b) hereof), or in the
event that Employee’s full-time employment is not extended or renewed beyond the
Term on terms at least as favorable to Employee as Employee is receiving during
the last year of the Term, then Employee will remain bound to the covenants not
to compete and confidentiality obligations of paragraphs 4 and 5 of this
Agreement, according to their terms, and each one of the following shall apply:



i. Employee shall be paid a severance amount (the “Severance”) equal to twelve
(12) months of his then monthly base salary paid over a period of twenty-four
(24) months from Employee’s termination, except that, if the termination without
just cause qualifies as a Company Termination Without Just Cause as set forth in
any of paragraphs 6(b)(i), 6(b)(ii), 6(b)(iii) or 6(b) (iv), then the Severance
amount shall be equal to twenty-four (24) months of Employee’s then monthly base
salary paid over a period of twenty-four (24) months from Employee’s
termination; and, in any of said cases, in equal monthly installments and at the
same intervals as other employees of the Company are then being paid their base
salaries;


ii. Employee shall continue to receive, during the 24 months from Employee’s
termination, the same medical and dental insurance, (including without
limitation prescription drugs), (collectively, “Health Insurance”), and any
other benefits or insurance coverages which Employee would have received had his
employment not been so terminated, or not extended, (but in no event less
coverage than Employee is receiving on the Execution Date, or that is at least
equal to the coverage being received by any senior-vice-president-level
employee); provided, however, if the Employee is not eligible for said Health
Insurance, the Company shall pay the COBRA premiums for continuation coverage
during the said 24-month period; further provided that, at Employee’s sole
option, during said 24-month period, Employee can elect to also have his spouse
covered under said Health Insurance, with the Employee paying the Company the
incremental monthly cost which the Company incurs to so cover his spouse.  (For
the avoidance of doubt, the Company and Employee agree that it is the intent of
this language and of this paragraph 6(a), and that this language means, among
other things, that Employee will continue to vest in all Equity awards and
receive all benefits during said 24-month period after Employee’s termination);


iii. Employee shall receive, during the 24-month period from Employee’s
termination, additional compensation (the “Additional Compensation”) for his
agreeing herein to a covenant not to compete, equal to the amount of the average
of all of the annual bonuses which Employee has received over the last five (5)
full fiscal years while working full-time for the Company (the “5-year Bonus
Average”), also paid at the same

 
5

--------------------------------------------------------------------------------

 

iv. intervals as Employee is then being paid his base salary, except that if the
termination without just cause qualifies as a Company Termination Without Just
Cause, then the Additional Compensation shall be equal to the 5-year Bonus
Average multiplied by two (2);


v. During the 24-month period from Employee’s termination, Employee shall remain
a part-time employee (on a guaranteed “no dismissal” basis and not subject to
any termination, other than for just cause) of the Company and, subject to
Employee’s other professional and/or personal duties or time commitments, shall
be reasonably available, by telephone or email, to the Chief Executive Officer
of the Company, but shall not be required to be physically in the Company’s
offices or to travel on behalf of the Company.


vi. One (1) business day before the expiration of the 24-month period from
Employee’s termination, any Equity which is or remains unvested as of said day
shall accelerate vest and be fully vested on such day.


b.  
For purposes hereof, any of the following acts or events shall, at Employee’s
sole option, and at any time after any such occurrence, constitute a termination
without just cause under this paragraph 6 (but the following is not the entire
list of reasons or event which may constitute a “termination without just
cause”):



i. any material diminution or reduction of Employee’s title, position, duties,
reporting relationships, or responsibilities, except as solely caused by the
acts or omissions of Employee;


ii. any material breach by Company of this Agreement that is not cured within
thirty (30) days  after written notice by Employee of such breach;


iii. the Company electing (other than for just cause) to end Employee’s
full-time employment, for any reason or no reason, after a new CEO is elected to
succeed Mark Yoseloff;


iv. Employee’s ending of his employment (whether intentionally or otherwise, or
by retirement or resignation, and irrespective of whether or not the Company is
offering Employee continuing employment), at any time after there is a Change of
Control;


v. Employee’s ending of his employment (whether intentionally or otherwise, or
by retirement or resignation, and irrespective of whether or not the Company is
offering Employee continuing employment), any time after October 31, 2011;


Provided, however, that any of the events listed in paragraphs 6(b)(i),
6(b)(ii), 6(b)(iii), and 6(b)(iv) herein shall each qualify as a Company
Termination Without Just Cause; and if there are multiple reasons for Employee’s
termination without just cause, and one of them qualifies as a Company
Termination Without Just Cause, then said termination shall be deemed and
treated as a Company Termination Without Just Cause;



 
6

--------------------------------------------------------------------------------

 

c.  
In the event that, at the end of the Term:



i)           the Company elects not to extend or renew Employee’s full-time
employment beyond the Term on terms at least as favorably to Employee as
Employee is receiving during the last fiscal year of the Term, then such
non-extension or non-renewal shall be deemed and treated as a Company
Termination Without Just Cause.
 
ii)            irrespective of whether or not the Company offers Employee
continued employment or otherwise offers to extend this Agreement, Employee,
intentionally or otherwise, by retirement or resignation, ends his employment,
then such non-renewal, non-extension, or ending of his employment shall be
deemed and treated as a termination without just cause, and governed by the
provisions of paragraph 6(b)(v).
 
iii)           in either of such cases, each of the applicable provisions of
paragraph 6(a) shall apply and Employee shall be bound to the provisions of
paragraphs 4 and 5 hereof for the 24-month period of time during which Employee
is being paid pursuant to paragraph 6(a).
 
d.  
Employee’s death or total disability shall not be a termination without just
cause under paragraph 6; in either such event, and notwithstanding any other
provisions contained herein, however, Employee shall still be entitled to
receive:  a lump sum payment of 6 months of his then base salary: the
acceleration and immediate vesting of all Equity; and any disability, life
insurance, or other benefits to which Employee is entitled.



7.           Early Termination by Company for Just Cause.  The Company may
terminate Employee for just cause.  In the event that the Company terminates the
Employee for just cause, the Employee will remain bound under the provisions of
paragraphs 4 and 5, but will not be entitled to any compensation or benefits
following his termination of employment under this Agreement, other than any
accrued but unpaid salary or other benefits required by applicable
law.  Termination for “just cause” shall only mean:


a.  
material dishonesty as to a matter which is materially injurious to the Company,
which act or omission is not remedied by the Employee within thirty (30) days
following the Board’s specific written notice stating such alleged act or
omission;



b.  
the commission of a willful act or omission intended to materially injure the
business of the Company, which act or omission is not remedied by the Employee
within thirty (30) days following the Board’s specific written notice stating
such alleged act or omission;



c.  
a material violation of any of the material provisions of Sections 4 and/or 5
hereof, which violation is not remedied by the Employee within thirty (30) days
following the Board’s specific written notice stating such alleged violation; or



d.  
a determination in writing and in good faith by the Board that the Employee has
failed to make a good faith effort to fully perform his duties as assigned by
either the CEO or the Board, which failure is not remedied by the Employee
within thirty (30) days following the CEO’s specific written notice stating such
alleged failure from the Board;


 
7

--------------------------------------------------------------------------------

 

8.           Voluntary Termination by Employee.


a.  
In the event Employee “voluntarily quits” (as defined in and subject to
paragraph 8(b)) his employment with the Company, Employee will remain bound
under the provisions of paragraphs 4 and 5 hereof, for a period of 24 months
from such voluntary quit, but will not be entitled to receive any compensation
and benefits following his termination of employment except for (and which he
shall receive):  any accrued but unpaid salary; any other benefits required by
law; and any already vested Equity.



b.  
“Voluntary Quit” means an intentional termination by the Employee without good
reason and without pressure by the Company; and further, provided that, at the
time of such “Voluntary Quit”, there was not a material breach of this Agreement
by the Company.  Notwithstanding the foregoing, “Voluntary Quit” shall not, in
any event, mean and not be deemed to have occurred if Employee, intentionally or
otherwise, by resignation or retirement, and irrespective of whether or not the
Company is offering Employee continuing employment, either ends his employment
pursuant to or under any of the provisions of paragraph 6(b) hereof, or if there
is any termination without just cause.



9.           Change in Control.  A Change in Control of the Company shall mean
any of the following:
 
a.  
The Company is no longer a U.S. listed public company for a period of 3
consecutive months;

 
b.  
Fifty percent (50%) or more of the Company’s Equity is acquired by or merged
with another entity or entities; or

 
c.  
An event defined as a Change in Control in any of the Company’s employee stock
plans occurs.

 
After any Change in Control, if Employee ends his employment pursuant to
6(b)(iv), then Employee shall not be required to be physically present in the
Company’s offices or to travel on behalf of the Company during the applicable
24-month period, but shall be allowed to perform any work required of him during
the 24-month period from a remote location, and by telephone or email, but, at
all times, subject to Employee’s other duties or time commitments; and, further,
notwithstanding any such Change in Control and the provisions of this paragraph
9, each of the provisions of paragraphs 4, 5 and 6 shall continue to fully apply
to Employee.
 
10.           No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.
 
11.           Company Policies.  Except as otherwise set forth herein, during
the Term, Employee shall engage in no activity or employment which may conflict
with the interest of the Company, and Employee shall comply with all policies
and procedures of the Company including, without limitation, all policies and
procedures pertaining to ethics; provided, however, this paragraph 11 shall not
apply in the event of a Change of Control.
 

 
8

--------------------------------------------------------------------------------

 

12.           Independent Covenants.  The covenants and agreements on the part
of the Employee contained in paragraphs 4 and 5 hereof shall be construed as
agreements independent of any other provision in this Agreement; thus, it is
agreed that the relief for any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall be
measured in damages and shall not constitute a defense or bar to enforcement by
the Company of those covenants and agreements.
 
13.           Injunctive Relief.  In recognition of the irreparable harm that a
violation by Employee of any of the covenants contained in either paragraphs 4
or 5 hereof would cause the Company, the Employee agrees that, in addition to
any other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies; provided, however, that the issue
and amount, if any, of damages shall be litigated through arbitration as
required by paragraph 20 below.  Employee consents to the issuance of such
injunctive relief without the posting of a bond or other security.  In the event
any such alleged violation, THE LOSING PARTY AGREES TO PAY THE COSTS, EXPENSES
AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE PREVAILING PARTY IN PURSUING OR
DEFENDING ANY OF ITS RIGHTS WITH RESPECT TO SUCH ALLEGED VIOLATIONS, IN ADDITION
TO THE ACTUAL DAMAGES SUSTAINED BY THE PREVAILING PARTY AS A RESULT THEREOF.
 
14.           Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.
 
15.           Entire Agreement.  This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
in its entirety any oral or written existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter.  Company and Employee hereby acknowledge that there are no agreements,
promises, representations or understandings of any nature, oral or written,
regarding Employee’s employment, apart from this Agreement, and Employee
acknowledges that no promises, representations or agreements not contained in
this Agreement have been made or offered by the Company.  This Agreement
supersedes all previous employment agreements between the Company and the
Employee.
 
16.           Severability.  It is agreed and understood by the parties hereto
that if any provision of this Agreement should be determined by an arbitrator or
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the court shall be authorized by the parties to reform this
Agreement in the least way necessary in order to make it reasonable and
enforceable.
 
17.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.
 
18.           Heirs, Successors and Assigns. The terms, conditions, obligations,
agreements and covenants hereof shall extend to, be binding upon, and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, and/or acquirers, including any entity
which acquires, merges with, or obtain control of the Company.
 

 
9

--------------------------------------------------------------------------------

 

19.           Waiver of Breach.  The waiver by either the Company or the
Employee of any breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either the Company or the
Employee.
 
20.           Dispute Resolution.  Except for the Company’s right (either
pursuant to paragraph 13 hereof or otherwise) to injunctive relief to enforce
the provisions of paragraphs 4 and 5 hereof, the exclusive forum for the
resolution of any dispute arising under this Agreement or any question of
interpretation regarding the provisions of this Agreement (other than disputes
relative to paragraphs 4 or 5 hereof) shall be resolved by arbitration, to be
held in Clark County, Nevada, in accordance with the rules of the American
Arbitration Association (“AAA”).  Such arbitration shall be before an
arbitrator, chosen in accordance with the rules then in effect of the AAA.  In
the event the Employee and Company fails within a reasonable period of time to
agree on an arbitrator, the arbitrator shall be chosen by the AAA.  The decision
of the arbitrator shall be final, conclusive and binding upon the Company and
Employee.
 
21.           Amendment.  This Agreement may be amended only by a document in
writing signed by both the Employee and a Corporate Officer (other than
Employee) of the Company, and no course of dealing or conduct of the Company
shall constitute a waiver of any of the provisions of this Agreement.
 
22.           Fees and Costs.  In any action bought by one party against the
other pursuant to this Agreement or in the event of any dispute over the meaning
of this Agreement, the successful party, in addition to recovering its awarded
damages and other relief, shall be entitled to recover its attorney’s fees and
costs from the unsuccessful party.
 
23.           D & O Policy.  During the Term and for the five (5) year period
thereafter, the Company shall maintain director and officer liability insurance
which shall cover, among others, Employee, and, in connection therewith,
Employee shall be entitled to any applicable indemnification and defense cost
provisions, if any, as provided for in the Company’s By-Laws or under any
applicable director and officer liability insurance policy.  Employee’s coverage
under any director and officer liability insurance policy shall be no less than
that of the most senior corporate officer of the Company, or, in the event of a
Change in Control, no less than that of the most senior corporate officer of any
acquiring entity.


24.           Non-Disparagement and Cooperation.
 
a.  
During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of three (3) years
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, employees or management.  The Company
may enforce these non-disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.  Notwithstanding the
foregoing, nothing in this paragraph 24(a) shall preclude Employee from fully
pursuing any legitimate claims he may have or from testifying truthfully in an
arbitration or other legal proceeding.  Employee agrees to fully cooperate with
the Company and its affiliates during the entire scope and duration of any
litigation or administrative proceedings involving any matters with which
Employee was


 
10

--------------------------------------------------------------------------------

 

b.  
involved during Employee's employment with the Company.  Such cooperation shall
be subject to the reasonable demands of any subsequent employment undertaken by
Employee, and Company shall cover any reasonable out-of-pocket expenses of
Employee in so cooperating, excluding, any attorney’s fees incurred by Employee,
unless said attorney’s fees are expressly authorized, permitted, or required
under paragraph 23 hereof.



c.  
In the event Employee is contacted by parties or their legal counsel involved in
litigation adverse to the Company or its affiliates, Employee (i) agrees to
provide notice of such contact as soon as practicable; and (ii) acknowledges
that any communication with or in the presence of legal counsel for the Company
(including without limitation the Company's outside legal counsel, the Company's
inside legal counsel, and legal counsel of each related or affiliated entity of
the Company) shall be privileged to the extent recognized by law and, further,
will not do anything to waive such privilege unless and until a court of
competent jurisdiction decides that the communication is not privileged.  In the
event the existence or scope of the privileged communication is subject to legal
challenge, then the Company must either waive the privilege or pursue litigation
to protect the privilege at the Company's sole expense.



25.           Limitation on Benefits.
 
If any payment or benefit received or to be received by Employee (including any
payment or benefit received pursuant to any employee stock plan or otherwise)
would be (in whole or part) subject to the excise tax imposed by Section 4999 or
Section 280(g) of the Internal Revenue Code, or any successor provision thereto,
or any similar tax imposed by state or local law, or any interest or penalties
with respect to such excise tax (such tax or taxes, together with any such
interest and penalties, are hereafter collectively referred to as the “Excise
Tax”), then, the payments and benefits provided hereunder shall be reduced in
the manner selected by Employee to the extent necessary to make such payments
and benefits not subject to such Excise Tax, but only if such reduction results
in a higher after-tax payment to Employee after taking into account the Excise
Tax and any additional taxes Employee would pay if such payments and  benefits
were not reduced.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.


EMPLOYER:
 
EMPLOYEE:
 
SHUFFLE MASTER, INC.
 
 
DAVID LOPEZ
 
 
BY:   /s/ Mark L. Yoseloff
 
 
 
BY:   /s/ David Lopez
 
ITS:  Chief Executive Officer
 
 
ITS:  Executive Vice President




 
11

--------------------------------------------------------------------------------

 

